AMENDED AND RESTATED

EMPLOYMENT AGREEMENT







This EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of March 26, 2010
(the “Effective Date”), by and between Hasbro, Inc., a Rhode Island corporation
with a principal place of business at 1011 Newport Avenue, Pawtucket, RI 02862
(“Hasbro”), and Brian Goldner, an individual with a residence at 309 Benefit
Street, Providence, RI  02903 (the “Executive”).




WHEREAS, Hasbro and Executive entered into an Employment Agreement effective
January 20, 2006 in connection with Executive’s elevation to the position of
Chief Operating Officer;




WHEREAS, Executive was elevated to the position of President and Chief Executive
Officer effective May 22, 2008, and the parties entered into an Amended and
Restated Employment Agreement in connection with Executive’s assumption of his
new responsibilities; and




WHEREAS, Hasbro wishes to obtain an enhanced non-competition commitment from
Executive and extend the term of Executive’s employment, and has agreed to
provide additional consideration in return for such enhanced commitment and
extended term of employment, to be incorporated into a new Amended and Restated
Employment Agreement.




NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:




1.

TERM OF EMPLOYMENT.  The term of this Agreement shall commence on the Effective
Date, and unless extended pursuant to the provisions of this Section or
terminated pursuant to the provisions of Section 4 of this Agreement, shall end
on December 31, 2014 (the “Term”).  Notwithstanding the foregoing, the Term
shall continue to automatically be extended for periods of one (1) year so long
as neither party provides written notice to the other of its intent to terminate
by a date which is at least one hundred and eighty (180) days prior to the
then-current expiration date of the Agreement.




2.

TITLE.  Executive shall serve as President and Chief Executive Officer during
the Term, and agrees to undertake the duties and responsibilities described
herein and such other duties and responsibilities as are commensurate with
Executive’s status as President and Chief Executive Officer and deemed
appropriate by Hasbro’s Board of Directors.  During the Term, Hasbro will
nominate





Executive to be elected as a member of Hasbro’s Board of Directors, and
Executive shall report directly to Hasbro’s Board of Directors.  Executive
agrees to devote his entire business time, attention and energies to the
business and interests of Hasbro during the Term; provided, however, that
Executive may manage Executive’s personal investments and affairs, and
participate in non-profit, educational, community or philanthropic activities,
in each case to the extent that such activities do not materially interfere with
the performance of Executive’s duties under this Agreement and are not otherwise
in conflict with the business interests of Hasbro. Executive agrees to comply
with all applicable Hasbro written policies that are in effect during the Term.




3.

COMPENSATION AND BENEFITS.




3.1

 

SALARY.  Beginning as of February 1, 2010, Hasbro shall pay to Executive an
annualized base salary of One Million, Two Hundred Thousand Dollars ($1,200,000)
in biweekly installments, less all applicable taxes and withholdings.  Beginning
in or about February of 2011, and in each year thereafter that this Agreement is
in effect, Executive’s salary shall be reviewed in accordance with Hasbro’s
compensation guidelines for senior executives, and adjusted to the extent, if
any, deemed appropriate by Hasbro’s Compensation Committee and Board of
Directors.




3.2

MANAGEMENT INCENTIVE PLAN BONUS.  For the 2010 fiscal year, Executive shall be
eligible to receive a management incentive plan bonus based on a target of one
hundred and twenty-five percent (125%) of Executive’s earned base salary for the
incentive year.  Beginning in 2011, and for each fiscal year thereafter that
this Agreement is in effect, Executive’s target bonus shall be reviewed in
accordance with Hasbro’s compensation philosophy, market conditions and other
factors deemed relevant by the Compensation Committee, and adjusted to the
extent, if any, deemed appropriate by Hasbro’s Compensation Committee.  The
performance criteria and targets to be used for purposes of the management
incentive plan annual bonus shall be determined and established by Hasbro’s
Compensation Committee following discussion with Executive.  Actual bonus awards
shall be determined in the discretion of Hasbro’s Compensation Committee
pursuant to the terms of Hasbro’s Senior Management Annual Performance Plan (or
the successor thereto) (the ”SMPP”).




3.3

EQUITY GRANT.  In addition to any equity grants made prior to the date of
execution of this Agreement, upon execution of this





Agreement or as soon as practicable thereafter, and in consideration for (a)
Executive’s agreement to extend the term of his employment under this Agreement
to December 31, 2014, and (b) Executive’s agreement to the Non-Competition and
Non-Solicitation provisions of Section 6, Hasbro shall grant to Executive
125,000 performance share units (PSU’s) and 687,000 stock options (together, the
“Retention Grant”).  The PSU’s granted to Executive under the Retention Grant
will be earned based on financial performance over Hasbro’s 2010, 2011 and 2012
fiscal years, and shall be based on the same cumulative revenue and earnings
targets applicable to the PSU’s granted to Hasbro’s other employees for the
2010-2012 performance cycle, which targets were previously adopted and approved
by Hasbro’s Compensation Committee and communicated to Executive prior to the
date of the execution of this Agreement.  Except as otherwise expressly provided
in Sections 5.2 and 5.3, the terms and conditions applicable to Executive’s PSU
grant pursuant to the Retention Grant shall be the same as those governing
Hasbro’s other PSU’s for the 2010-2012 performance cycle, except that
Executive’s grant shall, to the extent earned, vest one-half on December 31,
2013 and one-half on December 31, 2014.  Executive agrees to sign Hasbro’s
standard PSU agreement in connection with this grant, as modified to effectuate
the provisions of this Agreement (and to provide that in no event may the
Compensation Committee exercise any negative discretion to reduce the number of
shares distributable based on the attainment of the cumulative revenue and
earnings targets set forth therein).  The foregoing stock option grant pursuant
to the Retention Grant shall vest in five equal installments, on each of March
26 of 2011, 2012, 2013 and 2014, and December 31, 2014.  The exercise price for
such options shall be the average of the high and low sales prices of Hasbro’s
common stock on the date of grant, which shall be the date of this Agreement.
 Executive agrees to sign Hasbro’s standard stock option agreement, as modified
to effectuate the provisions of this Agreement (and to provide that the vested
stock options (after giving effect to any applicable acceleration of vesting in
connection with termination of employment) shall remain exercisable for a period
of (x) one year following death or termination of employment due to Disability,
(y) one year following termination of employment by Hasbro other than for Cause
or by Executive for Good Reason and (z) 90 days upon resignation by Executive
without Good Reason, but in each case not longer than the expiration of the
original maximum term of the stock option).








3.4

OTHER LONG-TERM INCENTIVES.  Executive shall participate in Hasbro’s long-term
incentive program at his current participation level for fiscal 2010, with
awards to be made in the form and amounts determined by Hasbro’s Compensation
Committee.  Beginning in 2011 and for each fiscal year thereafter that this
Agreement is in effect, Executive’s target long-term incentive award levels
shall be reviewed in accordance with Hasbro’s compensation philosophy, market
conditions and other factors deemed relevant by the Compensation Committee, and
adjusted to the extent, if any, deemed appropriate by Hasbro’s Compensation
Committee and Board of Directors.

 

3.5

FRINGE BENEFITS.  Executive shall be entitled to participate in benefit programs
that Hasbro establishes and makes available to its senior officers to the extent
that Executive’s position, tenure, salary and other qualifications make
Executive eligible to participate, including but not limited to Hasbro’s group
life insurance, short and long term disability insurance, vacation, medical,
dental, defined contribution and deferred compensation programs for salaried
executives, as in effect from time-to-time.




3.6

REIMBURSEMENT OF CERTAIN EXPENSES.  Executive shall be entitled, upon
presentation of documentation reasonably satisfactory to Hasbro, to
reimbursement of up to $25,000 in accounting, tax, or legal fees actually
incurred by him during each year of this Agreement, including but not limited to
legal fees incurred in connection with the negotiation and drafting of this
Agreement.  Payments with respect to reimbursements of such expenses under this
Section will be made in accordance with Hasbro’s regular business practices.  




3.7

CHANGE OF CONTROL AGREEMENT.  Hasbro and the Executive have entered into a
Change of Control Agreement dated March 18, 2000, as amended effective as of
December 12, 2007 (the “Change of Control Agreement”), and nothing in this
Agreement shall be read to modify, cancel or supersede the Change of Control
Agreement or the provisions thereof.  In the event there is a conflict between
the terms of this Agreement and the terms of the Change of Control Agreement,
the terms of the Change of Control Agreement shall govern.  However, for the
avoidance of doubt: (i) Section 6 of this Agreement shall continue to be in full
force and effect following a “Change of Control” (as defined in the Change of
Control Agreement); and (ii) a voluntary resignation by Executive as
contemplated by Section 6(d) of the Change of Control Agreement shall not be a
breach of the Change of Control Agreement.








4.

EMPLOYMENT TERMINATION.  This Agreement and Executive’s employment shall
terminate upon the occurrence of any of the following:




4.1

At the election of Hasbro, for Cause, immediately upon written notice to
Executive by Hasbro.  For the purposes of this Section 4.1, termination for
“Cause” shall be deemed to exist upon (a) Executive’s refusal to perform (i)
Executive’s assigned duties for Hasbro; or (ii) Executive’s obligations under
this Agreement; (b) conduct of the Executive involving fraud, gross negligence
or willful misconduct or other action which damages the reputation of Hasbro;
(c) Executive’s indictment for or conviction of, or the entry of a pleading of
guilty or nolo contendere by Executive to, any crime involving moral turpitude
or any felony; (d) Executive’s fraud, embezzlement or other intentional
misappropriation from Hasbro; or (e) Executive’s material breach of any material
policies, rules or regulations of employment which may be adopted or amended
from time to time by Hasbro; provided, however, that Hasbro may not terminate
Executive’s employment for Cause unless (x) Hasbro gives written notice of its
intent to terminate Executive’s employment (including the reasons therefor) and
(y) with respect to any alleged violation of (a) or (e) above, Executive fails
to cure such refusal or material breach (if the breach is subject to cure)
within thirty (30) days of Executive’s receipt of such written notice (which, if
so cured within such 30-day period, shall no longer be a grounds for termination
of Executive’s employment for “Cause”).  Hasbro’s financial performance or the
financial performance of operating units for which Executive is responsible
shall not constitute a basis for Hasbro to terminate Executive for Cause or
refuse to provide any severance benefits under this Agreement;




4.2

Thirty (30) days after Executive’s death or Disability.  As used in this
Agreement, the term “Disability” shall mean Executive’s inability, due to a
physical or mental disability, for a period of 180 consecutive days, to perform
the services contemplated under this Agreement, with or without reasonable
accommodation.  A determination of Disability shall be made by a physician
satisfactory to both Executive and Hasbro, provided that if Executive and Hasbro
do not agree on a physician, Executive and Hasbro shall each select a physician
and these together shall select a third physician, whose determination as to
Disability shall be binding on all parties;








4.3

At the election of either party without Cause, upon sixty (60) days prior
written notice to the other party hereto; or




4.4

At Executive’s election with Good Reason.  For purposes of this Agreement, “Good
Reason” shall mean termination by Executive of his employment, upon thirty (30)
days written notice, for any of the following reasons: (a) a material reduction
in Executive’s base salary or target bonus or target annual long-term incentive
opportunity (which does not include the Retention Grant), without his consent,
unless such reduction is due to a generally applicable reduction in the
compensation of Hasbro’s senior executives, (b) Executive no longer serves as
President and Chief Executive Officer of Hasbro, (c) during the Term of this
Agreement, Hasbro’s failure to renew the Change of Control Agreement or
termination of the Change of Control Agreement without replacement by a
substantially equivalent arrangement, or (d) a material breach by Hasbro of a
material provision of this Agreement; provided, however, that Executive may not
terminate his employment for “Good Reason” unless (a) he gives written notice of
his intent to terminate his employment under this provision (including the
reasons therefor) within thirty (30) days of the event giving rise to the right
to terminate, and (b) Hasbro fails to cure the material reduction or material
breach of a material provision, renew or replace the Change of Control
Agreement, or restore Executive’s title within thirty (30) days of its receipt
of Executive’s written notice, which, if so cured within such 30-day period,
shall no longer be a grounds by the Executive for terminating his employment
with “Good Reason.”




5.

EFFECT OF TERMINATION.




5.1

TERMINATION FOR CAUSE OR AT EXECUTIVE’S ELECTION.  In the event this Agreement
and Executive’s employment are terminated for Cause pursuant to Section 4.1, or
at Executive’s election for other than Good Reason pursuant to Section 4.3,
Hasbro shall pay Executive the compensation and benefits otherwise payable to
Executive under Section 3 through the last day of Executive’s actual employment
by Hasbro.  All stock options, restricted stock, restricted stock units and
contingent performance share awards granted to Executive shall be treated in
connection with the relevant agreements and plans.




5.2

TERMINATION FOR DEATH OR DISABILITY.  If this Agreement and Executive’s
employment are terminated by death or because of Disability pursuant to Section
4.2, Hasbro shall pay to Executive’s estate or to Executive, as the case may be,
the





compensation which would otherwise be payable to Executive up to the end of the
month in which the termination of Executive’s employment because of death or
Disability occurs, plus Hasbro shall pay Executive (or his estate, if
applicable) an amount equal to the annual management incentive plan bonus that
would have been otherwise payable to Executive for the fiscal year in which
termination of employment occurs based on the actual performance of Hasbro for
such year, and assuming Executive’s employment had not terminated prior to the
payment date for such bonus, multiplied by a fraction, the numerator of which is
the number of days elapsed in the fiscal year of termination of employment
through the date of such termination, and the denominator of which is 365 (the
“Pro-Rata Bonus”), which amount shall be payable to Executive at its regularly
scheduled payment date.  The PSU's granted under the Retention Grant shall
become vested as provided below, without proration.  In the event of the
termination of Executive's employment for death, the Retention Grant PSU’s shall
vest at target, whereas in the event of termination for Disability, vesting
shall be based on achievement of the applicable targets during the full relevant
Performance Period, as defined under the PSU.  All other stock options,
restricted stock, restricted stock units, contingent performance share awards
and performance share unit awards (each, an “Award”) granted to Executive shall
vest on death or Disability in accordance with the relevant agreements and
plans, provided that if any such Award consists of unvested contingent stock
performance or performance share unit award (including, for the avoidance of
doubt and as set forth above, the PSU’s granted under the Retention Grant in the
event of the termination of Executive’s  employment for Disability), Executive
shall be entitled to the number of shares of common stock, if any, that would
have been earned (had Executive’s employment not ended) based on achievement of
the applicable targets during the full relevant Performance Period (as defined
under the Award).  All shares to be distributed pursuant to any of the foregoing
awards, if any (other than options), shall be provided to Executive or his
estate, as applicable, within thirty (30) days after the evaluation of the
applicable Performance Period is completed (or, if actual performance is not
relevant to any vesting determination, at such earlier time as otherwise
provided under the terms of the relevant agreements or plans), and the stock
options shall remain exercisable in accordance with the relevant agreements and
plans (provided that the stock options shall remain exercisable for a period of
one year, but not longer than the expiration of the original maximum term of the
stock option).








5.3

TERMINATION AT THE ELECTION OF HASBRO OR FOR GOOD REASON.  If this Agreement and
Executive’s employment are terminated at the election of Hasbro without Cause
pursuant to Section 4.3, or at the election of Executive with Good Reason
pursuant to Section 4.4, and provided Executive executes a full and complete
release in a reasonable and customary form prepared by Hasbro and approved by
Executive (the “Release”) and it becomes irrevocable within sixty (60) days
following the effective date of Executive’s termination of employment (it being
understood that the Company shall deliver such Release to Executive for his
approval as promptly as practicable but in any event within fourteen (14) days
following Executive’s termination of employment), then, to the extent any
payments are due in the first 60 days after employment ends, on such 60th day
(or in the case of installment payments, beginning on the 60th day after
employment ends, unless as otherwise provided below), Executive shall be
entitled to: (a) a severance amount (the “Severance”) equal to two (2) times
Executive’s target cash (base plus bonus) compensation for the fiscal year
immediately prior to the year in which termination occurs, which Severance shall
be paid in eighteen (18) equal monthly installments, the first of which shall be
made six (6) months after the effective date of termination; (b) the Pro-Rata
Bonus, payable to Executive at its regularly scheduled payment date; (c)
continuation of Executive’s then–current level of life insurance and medical,
dental and vision coverage, with the Company and Executive sharing the cost on
the same basis as it is shared on the last day of Executive’s employment, until
the date Executive commences new employment or two years from the effective date
of Executive’s termination, whichever is earlier; provided, however, that, to
the extent that any continuation benefits under this clause (c) would be taxable
to Executive, Executive, his spouse and his eligible dependents shall have
access to such continuation benefits by paying the full cost of coverage
thereunder for the coverage period under this clause (c) (which, during any
COBRA continuation period shall not be greater than Executive’s COBRA cost) and
the Company shall promptly reimburse such premiums within thirty (30) days after
the end of the month for which they are paid or at the end of the 6-month
anniversary of the effective date of Executive’s termination of employment,
whichever is later; and (d) acceleration of vesting of, and lapse of
restrictions on, all unexpired, unvested stock options and time-based restricted
stock or restricted stock units, such that said stock options and restricted
stock or restricted stock units become fully vested as of the termination of
Executive’s employment.  In addition, to the extent Executive is the holder of
any Award, he shall be entitled to





the number of shares of common stock, if any, that would have been earned (had
Executive’s employment not ended) based on achievement of the applicable targets
during the full relevant Performance Period (as defined under the Award),
pro-rated by multiplying that number of shares by a fraction, the numerator of
which is the number of days from the start of the Performance Period to the
effective date of Executive’s termination of employment, and the denominator of
which is the total number of days of the applicable Performance Period (except
for the PSU’s granted under the Retention Grant, which shall become fully vested
as of the termination of Executive’s employment, without any pro-ration).  Any
shares to be distributed pursuant to an Award shall be provided to Executive
after the end of the applicable Performance Period for that Award in accordance
with the Award’s terms, but in no event earlier than thirty (30) days after the
evaluation of the applicable Performance Period is completed.  Executive may not
exercise or dispose of any portion of an Award or related shares of common stock
that vest or become exercisable under this Section 5.3 until such time as the
Release becomes irrevocable (and any amounts that were unvested or unexercisable
as of the date of termination shall immediately expire upon the 60th day
following the date of termination of employment if the Release has not then
become irrevocable).  All shares to be distributed pursuant to any of the
foregoing awards shall be provided to Executive within thirty (30) days after
the date the Release executed by Executive has become irrevocable or such later
date as provided above.  The stock options shall remain exercisable in
accordance with the relevant agreements and plans (provided that the stock
options shall remain exercisable for a period of one year, but not longer than
the expiration of the original maximum term of the stock option).  If Executive
begins new employment during the period in which Severance is payable, then
effective as of and beginning with the first Severance payment due after the
date Executive begins his new employment, the Company will reduce the monthly
Severance payments remaining by fifty percent (50%) or, if permitted under
Section 409A (as defined below), the Company will instead pay Executive a
lump-sum payment equal to one-half of the amount of Severance that remains
unpaid as of the date Executive begins such employment.




5.4

NO OTHER SEVERANCE.  Executive shall not be entitled to any benefits beyond
those provided for in this Section 5 by virtue of termination of his employment
or this Agreement, except as provided in the event of a “Change of Control,” as
defined in and pursuant to the terms of his Change of Control Agreement.  In the





event of a “Change of Control,” the benefits payable hereunder shall be reduced
by any termination benefits payable under the Change of Control Agreement (it
being understood that the intent of this provision is merely to ensure that as
to each benefit provided under this Agreement or the Change of Control Agreement
(measured individually and not collectively), the Executive will receive the
greatest amount but will not collect the same benefits under this Agreement that
he has already received under the Change of Control Agreement).  




5.5

OTHER EFFECTS OF TERMINATION.  Executive agrees that upon termination of his
employment for any reason, Executive’s position as a Board member or officer of
Hasbro or any subsidiary or affiliate of Hasbro will automatically terminate,
unless otherwise mutually agreed in writing by the parties.




6.

NON-COMPETITION AND NON-SOLICITATION.  




6.1

In consideration of Hasbro’s commitments under this Agreement, for a period of
two (2) years after the termination of Executive’s employment with Hasbro
(including any of its affiliates), Executive shall not, in the geographical area
in which Hasbro or any of its affiliates does business or has done business at
the time of his employment termination, engage in any business or enterprise
that would be competitive with any business of Hasbro in existence as of the
date of termination of Executive’s employment.  This obligation shall preclude
any such involvement, whether on a direct or indirect basis, and whether as an
owner, partner, officer, director, employee, consultant, investor, lender or
otherwise, except as the holder of not more than 1% of the outstanding stock of
a publicly held company.  




6.2

For a period of two (2) years after the termination of Executive’s employment
with Hasbro (including any of its affiliates), Executive shall not, either alone
or in association with others (a) solicit, recruit, induce, attempt to induce or
permit any organization directly or indirectly controlled by Executive to
solicit, recruit, induce or attempt to induce any employee of Hasbro to leave
the employ of Hasbro, or (b) solicit, recruit, induce, attempt to induce for
employment or hire or engage as an independent contractor, or permit any
organization directly or indirectly controlled by Executive to solicit, recruit,
induce, attempt to induce for employment or hire or engage as an independent
contractor, any person who is employed by Hasbro or who was employed by Hasbro
at any time during the term of Executive’s employment with Hasbro, provided that
this clause (b) shall not apply to (x) any





individual whose employment  with Hasbro has been terminated for a period of six
(6) months or longer or (y) Executive’s secretary/administrative assistant.  




6.3

For a period of two (2) years after the termination of Executive’s employment
with Hasbro (including any of its affiliates), Executive shall not, either alone
or in association with others, solicit, divert or take away, or attempt to
solicit, divert or take away, or permit any organization directly or indirectly
controlled by Executive to solicit, divert or take away, or attempt to solicit,
divert or take away, the business or patronage of any of the clients, customers
or accounts, or prospective clients, customers or accounts of Hasbro, which were
contacted, solicited or served by Hasbro at any time during Executive’s
employment with Hasbro.




6.4

The geographic scope of this Section 6 shall extend to anywhere Hasbro or its
respective subsidiaries is doing business at the time of termination or
expiration of this Agreement.  If any restriction set forth in this Section 6 is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.




6.5

Executive acknowledges that the restrictions contained in this Section 6 are
necessary for the protection of the business and goodwill of Hasbro and are
considered by Executive to be reasonable for such purpose.  Executive agrees
that any breach of this Section 6 will cause Hasbro substantial and irrevocable
damage, and therefore, in the event of any such breach, in addition to such
other remedies which may be available, Hasbro shall have the right to obtain and
receive specific performance and injunctive relief without posting a bond or
other security.




6.6

If it is determined by a court of law that Executive violated the provisions of
this Section 6, he shall continue to be bound by the restrictions set forth
therein until a period of two (2) years has expired without any violation of
such provisions.  Executive further agrees that in the event he violates the
provisions of this Section 6 (and such violation is not cured within thirty (30)
days after Executive receives written notice from Hasbro setting forth in
reasonable detail the manner in which Hasbro believes Executive has violated
such provisions), then Hasbro shall have no obligation to pay or provide any of
the benefits described in Section 5.3.  In addition, in the event of any such
violation that is





not cured as provided in the preceding sentence, Executive agrees to forfeit and
pay to Hasbro the total Net Proceeds obtained with respect to any unvested stock
options, restricted stock, restricted stock units, performance share units,
contingent stock performance awards or other equity accelerated or provided
pursuant to Section 5.3.  For purposes of this Agreement, “Net Proceeds” shall
be computed for each stock option grant accelerated pursuant to Section 5.3 by
multiplying the number of accelerated options times the difference between the
closing price of Hasbro’s common stock on the last day of Executive’s employment
and the exercise price for the grant being accelerated. “Net Proceeds” for each
share of restricted stock or restricted stock unit accelerated pursuant to
Section 5.3 shall be computed by multiplying the number of shares or units
accelerated by the closing price of Hasbro’s common stock on the last day of
Executive’s employment.  “Net Proceeds” for each share of stock or performance
share unit provided pursuant to an unvested contingent stock performance or
performance share unit award shall be computed by multiplying the number of
shares or units provided pursuant to the Award by the closing price of Hasbro’s
common stock on the day such shares are provided to Executive.  “Net Proceeds”
will be computed without regard to any subsequent increase or decrease, if any,
in the market price of Hasbro’s common stock.  The foregoing amounts will be
owed regardless of whether or not the accelerated options have been actually
exercised or the underlying shares of common stock have been actually sold.




7.

NOTICES.  All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Mail, by registered or certified mail, postage prepaid,
addressed to Hasbro at 1011 Newport Avenue, Pawtucket, RI  02862  Attention:
General Counsel and to Executive and Executive’s attorney, James H. Schwab,
Paul, Weiss, Rifkind, Wharton & Garrison, 1285 Avenue of the Americas, New York,
NY 10019, or at such other address or addresses as either party shall designate
to the other in accordance with this Section 7.




8.

ENTIRE AGREEMENT.  This Agreement constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter of this Agreement, with the exception of
the Change of Control Agreement and the Hasbro Invention Assignment and
Proprietary Information Agreement, which shall both remain in full force and
effect.








9.

AMENDMENT.  This Agreement may be amended or modified only by a written
instrument executed by Executive and Hasbro.




10.

GOVERNING LAW.  This Agreement shall be construed, interpreted and enforced in
accordance with the laws of the State of Rhode Island and Executive consents to
the exclusive jurisdiction of the Federal District Court for the District of
Rhode Island to resolve all disputes arising out of Executive’s employment
relationship with the Company.




11.

SUCCESSORS AND ASSIGNS.  This Agreement shall be binding upon and inure to the
benefit of both parties and their respective successors and assigns, including
any corporation with which or into which Hasbro may be merged or which may
succeed to its assets or business, provided, however, that Executive’s
obligations are personal and shall not be assigned by Executive.




12.

MISCELLANEOUS.  




12.1

No delay or omission by Hasbro in exercising any right under this Agreement
shall operate as a waiver of that or any other right.  A waiver or consent given
by Hasbro on any one occasion shall be effective only in that instance and shall
not be construed as a bar or waiver of any right on any other occasion.




12.2

The captions of the sections of this Agreement are for convenience of reference
only and in no way define, limit or affect the scope or substance of any Section
of this Agreement.




12.3

In case any provision of this Agreement shall be invalid, illegal or otherwise
unenforceable, the validity, legality and enforceability of the remaining
provisions shall in no way be affected or impaired thereby.




12.4

The provisions of Sections 5, 6, 7, 10, 11 and 12 shall survive the expiration
or earlier termination of this Agreement.




12.5

Executive acknowledges that this Agreement is intended to comply, to the extent
applicable, with the provisions of Section 409A of the Internal Revenue Code of
1986, as amended ("Section 409A") and shall, to the extent practicable, be
construed in accordance with such section.  If either party notifies the other
in writing that one or more or the provisions of this Agreement contravenes any
Treasury Regulations or guidance promulgated under Section 409A or causes any
amounts to be subject to interest, additional tax or penalties under Section
409A, the parties shall agree to negotiate in good





faith to make amendments to this Agreement as the parties mutually agree,
reasonably and in good faith are necessary or desirable, to (i) maintain to the
maximum extent reasonably practicable the original intent of the applicable
provisions without violating the provisions of Section 409A or increasing the
costs to the Company of providing the applicable benefit or payment to Executive
or reducing the benefit to Executive of providing the applicable benefit or
payment and (ii) to the extent possible, to avoid the imposition of any
interest, additional tax or other penalties under Section 409A upon the parties.
 Terms defined in this Agreement have the meanings given such terms under
Section 409A if and to the extent required to comply with Section 409A.  If and
to the extent any portion of any payment, compensation or other benefit provided
to Executive in connection with Executive’s separation from service (as defined
in Section 409A) is determined to constitute "nonqualified deferred
compensation" within the meaning of Section 409A and Executive is a "specified
employee" as defined in Section 409A(a)(2)(B)(i), as determined by Hasbro in
accordance with its procedures and Treasury Regulation Section
1.409A-1(i)(6)(i), by which determination Executive hereby agrees to be bound,
such portion of the payment, compensation or other benefit shall not be paid
before the earlier of (i) the day that is six months plus one day after the date
of separation from service or (ii) ten (10) days after Executive’s date of death
(either, the "New Payment Date").  The aggregate of any payments that would
otherwise have been paid to Executive during the period between the date of
separation from service and the New Payment Date shall be paid to Executive in a
lump sum within ten (10) days following such New Payment Date, and any remaining
payments will be paid on their original schedule.  For purposes of this
Agreement, each amount to be paid or benefit to be provided will be construed as
a separate identified payment for purposes of Section 409A, and any payments
that are due within the "short term deferral period" as defined in Section 409A
will not be treated as deferred compensation unless applicable law requires
otherwise.  Notwithstanding anything to the contrary in this Agreement, any
payment or benefit under this Agreement or otherwise that may be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)(v)(A) or
(C) (relating to certain reimbursements and in-kind benefits) shall be paid or
provided to Executive only to the extent that the expenses are not incurred, or
the benefits are not provided, beyond the last day of the second calendar year
following the calendar year in which Executive’s “separation from service”
occurs; and provided further that such expenses are reimbursed no later than the
last





day of the third calendar year following the calendar year in which Executive’s
“separation from service” occurs.  To the extent any indemnification payment,
expense reimbursement, tax gross-up payment or the provision of any in-kind
benefit is determined to be subject to Section 409A (and not exempt pursuant to
the prior sentence or otherwise), the amount of any such indemnification payment
or expenses eligible for reimbursement, or the provision of any in-kind benefit,
in one calendar year shall not affect the indemnification payment or provision
of in-kind benefits or expenses eligible for reimbursement in any other calendar
year (except for any life-time or other aggregate limitation applicable to
medical expenses), and in no event shall any indemnification payment or expenses
be reimbursed or tax gross-up payment made after the last day of the calendar
year following the calendar year in which Executive incurred such
indemnification payment or expenses, or, in the case of a tax gross-up payment,
remits the related taxes, and in no event shall any right to indemnification
payment or reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.  










{Signature Page Follows}











IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the day and year set forth below.







Hasbro, Inc.

Brian Goldner




/s/ Alfred J. Verrecchia

/s/ Brian Goldner

_____________________

_____________________




By:  Alfred J. Verrecchia

Title:  Chairman of the Board  

 




March 26, 2010                 

March 26, 2010                  

Date

Date






